Exhibit No. 10.2 Liberty Capital Asset Management Inc. 2470 St Rose Parkway, Suite 314 Henderson, Nevada 89074 Gentlemen: I herewith tender my resignation as Chief Financial Officer, Treasurer, Secretary and a Director of Liberty Capital Asset Management, Inc. due to personal reasons, to take affect as of the date this resignation document is executed by my hand herein and/or upon the acceptance by the Board of Directors and/or upon the Election of my Successor.My resignation is not the result of any disagreements or disputes with the Company. Very truly yours, Dated this 1st day of December, 2009. By: /s/Lee Shorey Lee Shorey
